          Case 1:11-cr-00652-SLC Document 43 Filed 12/30/19
                                                          The Page 1 for
                                                              request of 2leave to file excess
                                                                         pages in the reply is GRANTED in part
                                    John J. O’Brien                      and DENIED in part. Defendant may
                                   1225 Englewood Street                 file three (3) additional pages.
                              Philadelphia, Pennsylvania 19111
                                   johnjosobrien@me.com                  The Clerk of Court is respectfully
                                                                         directed to terminate the Letter
                                                                         Motion at ECF No. 42

                                                                         SO ORDERED                   12/30/19


                                                      24 December, 2019

Via ECF
The Honorable Sarah L.Cave
United States Magistrate Judge
United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. O’Brien, 11-CR-0652
               Motion For Leave To Exceed Page Limit On Reply Brief

Dear Judge Cave:

       In accordance with the briefing schedule approved by the Court on December 6,
2019 (ECF No. 39), the undersigned Defendant and Judgment-Debtor is required to
submit any reply to the Government’s Memorandum of Law In Opposition To
Defendant’s Motion For Reconsideration (ECF No. 40) by December 30, 2019.

        The Government’s response brief, filed on December 13, 2019, introduces a
number of substantive and procedural matters that were not addressed in Defendant’s
Statement of Objections and Memorandum of Law In Support of the Motion For
Reconsideration (ECF No. 32-1), including, without limitation, the Defendant’s alleged
waiver of any claim that the subject restitution order is defective and the assertion that the
Government is entitled to execute the writ of garnishment on the basis of Defendant’s
alleged default. The Defendant believes that, in order to address these issues adequately,
a reply brief of more than 10 pages is necessary.

        Accordingly, the undersigned respectfully requests the Court’s leave to submit a
reply brief exceeding the 10-page limit but not in excess of 20 pages. I previously
notified Assistant United States Attorney John E. Gura, Jr. of my intention to seek the
Court’s leave to exceed the page limit, and he expressed no objection at that time. I sent
         Case 1:11-cr-00652-SLC Document 43 Filed 12/30/19 Page 2 of 2
Mr. Gura an email on December 23, 2019 requesting confirmation that the Government
has no objection, but have not received a response as of this writing.

                                                 Respectfully submitted,



                                                 John J. O’Brien
                                                 Debtor and Judgment-Debtor, ​pro se




                                    2
